Citation Nr: 0329859	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  98-02 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals, right scapula and neck area wound, Muscle Group 
IV, with degenerative arthritis of the cervical spine.

2.  Entitlement to service connection for hearing loss of the 
left ear.

3.  Entitlement to service connection for a vision disorder 
including as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1943 to August 
1945.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, denied service connection for 
bilateral hearing loss and visual problems, including as 
secondary to surgery for service-connected wounds, and 
increased the evaluation assigned a wound, right scapula and 
neck, Muscle Group IV, to 20 percent.  In rating decisions 
dated June 1998 and December 1999, respectively, the RO 
granted the veteran service connection for hearing loss of 
the right ear and recharacterized the veteran's Muscle Group 
IV disability to include degenerative arthritis of the 
cervical spine. 


REMAND

The veteran asserts that he is entitled to an evaluation in 
excess of 20 percent for residuals of a Muscle Group IV wound 
and service connection for hearing loss of the left ear and a 
vision disorder.  Additional development is necessary before 
the Board may decide these claims.  

First, while the appeal was pending, specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  The VCAA eliminated the need 
for a claimant to submit a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  

In Holliday v. Principi, 14 Vet. App. 280 (2001), the United 
States Court of Appeals for Veterans Claims (Court) cited 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), and held that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment.  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  In 
this case, the veteran filed his claim prior to November 9, 
2000; therefore, when the VCAA was enacted, his claim was 
pending before VA.  Given this fact, it appears that the 
holding of Kuzma might render the VCAA inapplicable to this 
appeal.  This matter is not clear, however, because the Kuzma 
case is distinguishable from this case in that it involved a 
Board denial that became final by November 9, 2000.  

Assuming the applicability of the VCAA, VA must ensure strict 
compliance with the provisions thereof.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
According to one such provision, VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103(A) (West 
2002).  

In this case, the veteran's representative has requested such 
an examination on the basis that the veteran has not had his 
Muscle Group IV disability evaluated since 1999.  The 
representative is correct that the RO last afforded the 
veteran a VA joints examination in October 1999.  Although 
the age of a VA examination does not necessarily mandate a 
new VA examination, the Board does note that the report of 
this examination does not include all of the findings 
necessary to ascertain the severity of the veteran's Muscle 
Group IV disability.  Accordingly, as requested, on Remand, 
VA should afford the veteran another VA examination, during 
which an examiner can discuss the severity of the veteran's 
Muscle Group IV disability, which now includes degenerative 
arthritis of the cervical spine, in terms of the nomenclature 
of the rating schedule.  

The Board notes that the VA Schedule for Rating Disabilities 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Codes 5293, was amended and rewritten, 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  The Board notes further, that effective 
September 26, 2003, the rating criteria for evaluating spine 
disorders were amended.  See 68 Fed. Reg. 51454-51458 (August 
27, 2003).  The change in the rating criteria could affect 
the rating assigned the veteran's service-connected 
disability involving injury to Muscle Group IV and 
particularly the now service-connected degenerative arthritis 
of the cervical spine.  The RO should consider both the old 
and revised pertinent diagnostic codes as they relate to the 
veteran's increased rating claim, and should ensure that he 
is provided with appropriate notification of the applicable 
changes in law in a supplemental statement of the case.   

The veteran's representative has also requested VA to afford 
the veteran VA examinations of his eyes and hearing, during 
which examiners can address whether the veteran's visual 
problems and left ear hearing loss are related to his period 
of active service and/or service-connected disabilities.  
Such an examination is unnecessary with regard to the 
veteran's visual problems because in July 1997, a VA examiner 
discussed whether such a relationship existed with regard to 
that condition.  However, no physician has yet addressed 
whether such a relationship exists between the veteran's left 
ear hearing loss, which recent VA treatment records confirm, 
and his period of active service and/or his service-connected 
disabilities.  Accordingly, as requested, on Remand, VA 
should afford the veteran another VA audiological 
examination, during which an examiner can determine 
definitively the etiology of any left ear hearing loss shown 
to exist.  

Second, VA notified the veteran of the VCAA in a letter dated 
November 2001.  Therein, VA instructed the veteran to submit 
additional pertinent evidence within 60 days of the date of 
the letter, but also indicated that the veteran had up to one 
year following the date of the letter to submit such 
evidence.  Thereafter, a year passed, but the veteran 
submitted no additional evidence.  In addition, his 
representative submitted a written statement, which did not 
indicate that the veteran was resting his appeal on the 
evidence of record.  

Thereafter, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, No. 02-7007,-7008,-7009,-7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (the Federal Circuit) invalidated 38 C.F.R. 
§ 3.159(b)(1), which allowed the RO to adjudicate a claim 
based on the evidence of record at the end of a 30-day period 
post VCAA notice, as inconsistent with 38 U.S.C. § 
5103(b)(1).  The Federal Circuit found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty 
to notify was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided for response.  

In this case, given that the veteran did not respond, it is 
unclear whether he was prejudiced by the reference to the 60-
day response period in the November 2001 letter.  Regardless, 
to ensure that the veteran is afforded due process of law and 
because this case is being remanded for other development, on 
Remand, VA should inform the veteran that, notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Third, in its November 2001 notice of the change in the law 
and a supplemental statement of the case issued in March 
2002, the RO did not cite the duty to notify and duty to 
assist provisions of the VCAA.  Such action and any other 
action necessary to comply with the VCAA should be taken 
while this claim is in remand status.

This case is remanded to the RO to complete the following 
development:

1.  The RO must review the claims file and 
undertake all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), to include 
notifying the veteran of the applicable 
provisions of VCAA and of the evidence 
needed to support his claims, and 
indicating which evidence VA will develop 
and which evidence the veteran must 
furnish.  

2.  The RO should afford the veteran a VA 
examination of his service-connected 
Muscle Group IV disability which includes 
degenerative arthritis of the cervical 
spine.  The purpose of this examination 
is to determine the severity of that 
disability.  VA should forward the claims 
file to the examiner for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should: (1) record all 
current complaints and pertinent 
neurological and orthopedic clinical 
findings, including range of motion 
findings and whether there is favorable 
or unfavorable ankylosis of the cervical 
spine, etc., associated with the 
veteran's service-connected Muscle Group 
IV disability, and including degenerative 
arthritis of the cervical spine, if 
appropriate; and (2) utilizing the 
nomenclature of the rating schedule, 
describe in detail the extent of any 
functional loss caused by that 
disability.  The examiner should 
specifically opine whether the disability 
causes slight, moderate, moderately 
severe, or severe disability of Muscle 
Group IV.  The examiner should also 
consider whether the disability causes 
functional loss due to reduced or 
excessive excursion, decreased strength, 
speed, or endurance, or the absence of 
necessary structures, deformity, 
adhesion, or defective innervation, and 
if so, describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should describe that loss in 
terms of additional loss of motion beyond 
that which is observed clinically.  The 
examiner should indicate whether any 
reported pain is supported by adequate 
pathology and evidenced by visible 
behavior.  He should provide detailed 
rationale, with specific references to 
the record, for his opinion.  

3.  The RO should afford the veteran a VA 
audiological examination for the purpose 
of determining the etiology of any left 
ear hearing loss shown to exist.  The RO 
should provide the examiner with the 
veteran's claims file for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a comprehensive evaluation, the 
examiner should diagnose any left ear 
hearing loss shown to exist and opine 
whether that condition is at least as 
likely as not etiologically related to 
the veteran's period of active service 
and/or to his service-connected 
disabilities, specifically, those related 
to his in-service gunshot wounds.  The 
examiner should provide detailed 
rationale, with specific references to 
the record, for his opinion.  

4.  Following the above development, the 
RO should review the examination reports 
and ensure that they comply with the 
previous instructions.  If the reports 
are deficient in any regard, immediate 
corrective action should be taken.

5.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claims based on all of the 
evidence of record.  The RO should ensure 
that consideration is given to all 
applicable changes in the governing legal 
criteria as it affects the veteran's 
claims and particularly the changes to 
the Rating Schedule pertaining to rating 
diseases and injuries of the spine, as 
described above.  If the RO denies any 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case, which includes appropriate 
citation to the provisions governing VA's 
duties to notify and assist as well as to 
any applicable legal criteria not already 
provided to the veteran, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review. 

The purposes of this REMAND are to ensure that the veteran is 
afforded due process of law and to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of these claims.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in 


connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



